KILEY, Circuit Judge
(concurring).
I concur. There is evidence favorable to the Heins which tends to prove they were unaware of the real significance of the instrument signed; that plaintiff rejected the instrument as signed by “Walter Hein, Pres.” and “Gertrude Hein, Secry.” and ordered its agent to have the description removed or a new instrument signed without qualification; that they did not thereafter sign the instrument without the qualifying description of their signatures; that they neither struck the description themselves nor saw anyone else do so; and that they did not see the instrument again after they originally signed it, until the time of trial.